AUSTIN,I.TEXAX



                         January 28, 1960

Honorable Dallas J. Matthews, Director
Texas National Guard Armory Board
West Austin Station
Austin, Texas
               Opinion No. WW-792
              Re:   Joint Utilization of Texas National
                    Guard Armory Board Facilities.

Dear General Matthews:
          You have requested our opinion concerning the author-
ity of the Texas National Guard Armory Board to participate in
a joint utilization project outlined by the National Guard BU-
reau in its communication dated July 28, 1959, addressed to the
Adjutants General of all States, Hawaii, Puerto Rico and the
District of Columbia,
          The Texas National Guard Armory Board is charged with
the "acquisition, construction, rental, control, maintenance
and operation of all Texas National Guard Armories" and has ple-
nary powers concerning the use of such Armories so long as their
use is deemed by the Board to be necessary or desirable "in con-
nection with or for the use of units of the Texas National
Guard. " Article 589013,Vernon's Civil Statutes.
          In 19.52,the United States Government proposed to the
Texas National Guard Armory Board alternative contracts covering
construction of armory facilities to be erected in ,the State of
Texas . Since the State of Texas did not have the authority to
contribute funds to the Federal Government, but it did have the
authority to accept funds from the Federal Government for the
construction of armories, the Texas National Guard Armory Board
accepted the option which provided that the State of Texas would
contract for all work, materials, and/or services required for
the construction of facilities for armories in the State of Texas,
and in October, 1952, entered into such agreement, which was to
remain in full force and effect for a period of twenty-five years.
Pursuant to this agreement, the Texas National Guard Armory Board
has entered into numerous contracts for the construction of armor-
ies in comuliance
          .~~~ ~~~ with the orovisions of Article 5890b. Vernon's
Civil Statutes. See Attorney~General's Opinions-Nos.'%-179
(1955); S-185 (1956); W-168 (1957).
Honorable Dallas J. Matthews, Page 2 (WW-792).


        Your communication indicates that the Department of
Army is making a survey on joint utilization of training f'acili-
ties throughout the Army National Guard, and desires information
as to whether there are any State legal restrictions which would
preclude participation by the Texas National Guard in a joint
utilization project whereby Departments of the Army Units would
with your units jointly utilize National Guard facilities. As
pointed out in the second paragraph of this opinion, your Board
has plenary powers concerning the acquisition and use of armories
but this oower is limited to "in connection with or for the use
of units of the Texas National Guard.' Fubdivision (f) of G-
tion 2 of Article 589Cb V.C.S.    We conclude that this language
restricts utilization 0; your acilities to use by units of the
Texas National Guard only-and does not authorize utilization
thereof by any other units.
        You are, therefore, advised that under exi.sting,lawyou
are not authorized to participate in the joint utilization pro-
ject outlined by the National Guard Bureau submitted with your
request.
                           SUMMARY
         *The Texas National Guard Armory Board has the
         authority to enter into any agreement it deems
         necessary ordesirable in connection with or for
         the use of units of the Texas National Guard.
         It cannot, under existing law, enter into an
         agreement whereby National Guard Armories will
         be utilized by reserve components not connected
         with the Texas National Guard.
                              Yours very truly,
                              WILL WILSON
                              Attorney Qeneral of Texas

JR:mfh
APPROVED:                      'he&
OPINION COMMITTEE                 Assistant
C. K. Richards, Chairman
Ray Loftin
Morgan Nesbitt
J. C. Dav3.s.Jr.
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore